Citation Nr: 9931330	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  95-41 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of zero percent, on 
appeal from the initial award of service connection for 
bilateral fibrocystic disease of the breast (FCDB).

2.  Entitlement to service connection for bilateral impaired 
hearing disability.

3.  Entitlement to service connection for total abdominal 
hysterectomy with bilateral salpingo-oophorectomy.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for an acquired 
psychiatric disorder on a direct basis or under the 
provisions of section 1151, title 38, United States Code.

6.  Entitlement to service connection for infection and 
vaginal scarring under the provisions of section 1151, title 
38, United States Code.

7.  Entitlement to service connection for blepharitis of the 
left eye (claimed as swelling of the left side of the body), 
a gluteal abscess (claimed as body infection), temporal 
headaches, and focal seizures, on a direct basis or under the 
provisions of section 1151, title 38, United States Code.


ATTORNEY FOR THE BOARD

William L. Pine


INTRODUCTION

The appellant had active service from February1977 to July 
1986.

This appeal is from rating decisions of January 1994 and 
August 1995 by the Department of Veterans Affairs (VA) New 
Orleans, Louisiana, Regional Office (RO).  The former 
decision denied the benefits sought in issues one through 
three and the latter decision denied the benefits sought in 
issues four through six, supra.

The Board remanded the case in February 1997.  Issue one was 
previously identified as a claim for an increased disability 
rating.  While the case was on remand, the United States 
Court of Appeals for Veterans Claims (previously the United 
States Court of Veterans Appeals) (Court) handed down a 
decision distinguishing appeals from initial assignments of 
disability ratings coincident with the grant of service 
connection from claims for increased rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Court reserved the term 
"increased rating" for claims based on an assertion that a 
disability had become worse since the most recent rating.  
The Board has renamed issue one accordingly.

In April 1997, the appellant submitted to the RO adjudication 
division, along with medical records, a copy of a claim for 
damage, injury, or death (Standard Form 95) under the Tort 
Claims Act, see generally 28 C.F.R. Part 14, § 14.2 (1999), 
previously addressed to VA district counsel in January 1995.  
Submission of the SF-95 to the RO adjudication division in 
the context of submitting evidence in support of her VA 
benefit claims reasonably raises claims under section 1151 
for the injuries alleged in the SF-95 that were not 
previously raised as claims for VA benefits.  Specifically, 
the appellant alleged injury from sutures left in the 
surgical site, damage of the bowel, and from other surgical 
materials left in the stomach [sic].  Those matters have not 
been adjudicated.  They are referred to the RO for 
appropriate action under section 1151.

A July 1998 rating decision adjudicated entitlement to 
service connection for post-menopausal anxiety, blepharitis 
of the left eye (claimed as swelling of the left side of the 
body), a gluteal abscess (claimed as body infection), 
temporal headaches, and focal seizures.  In September 1998 
the appellant submitted a notice of disagreement with the 
July 1998 rating decision in which she stated her contention 
that each of these claimed disabilities resulted from her 
total abdominal hysterectomy.  The appellant having filed a 
notice of disagreement as to those claims, she is owed a 
statement of the case, and those issues are the subject of 
the remand herein.  Because the appellant has begun the 
appeal process by filing a notice of disagreement, those 
issues are listed on the cover page of this decision.  
However, they will be returned to the Board following the 
issuance of a statement of the case only if the appellant 
perfects her appeal by filing a timely and adequate 
substantive appeal, as discussed in the remand.

In September 1998, the appellant filed another tort claim 
(SF-95) with VA regional counsel, seeking damages for 
injuries alternatively alleged to have been incurred in 
service or to have resulted from the August 1993 VA surgery.  
VA regional counsel referred the matter to the RO 
adjudication team for consideration as a VA benefits claim.  
The appellant's statement addressed paralysis of the entire 
left side of the body.  This matter is referred to the RO for 
appropriate action under section 1151.

The Board defers appellate review of the claim for service 
connection for acquired psychiatric disorder on a direct 
basis for reasons explained in the remand appended to this 
decision.


FINDINGS OF FACT

1.  There is no medical evidence of record of the severity of 
the appellant's fibrocystic breast disease from February 1985 
to August 1993.

2.  From August 2, 1993 to the present, fibrocystic breast 
disease has caused the appellant to have tender and painful 
breasts.

3.  A hearing loss disability was not shown on VA examination 
in August 1993, and there is no medical evidence of nexus 
between hearing difficulty complained of and any disease or 
injury in service.

4.  The appellant has not submitted competent medical 
evidence of the incurrence in service of any cause of the 
total abdominal hysterectomy and bilateral salpingo-
oophorectomy, or of a condition noted in service with which 
there is continuity of symptomatology, or of a nexus between 
the pathology that precipitated the surgery and any condition 
incurred in or noted during service with subsequent 
continuity of symptomatology.

5.  The appellant has not submitted competent medical 
evidence of a current diagnosis of tinnitus.

6.  The appellant has not submitted competent medical 
evidence she currently suffers additional disability that 
resulted from the total abdominal hysterectomy and bilateral 
salpingo-oophorectomy performed in a VA medical center on 
August 17, 1993.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for 
fibrocystic breast disease from June 28, 1993, to August 2, 
1993 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.116, 4.118, Diagnostic Code 7628-7804 (1999).

2.  The schedular criteria for a 10 percent rating for 
fibrocystic breast disease have been met from August 2, 1993, 
to the present.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.400(b)(2)(i), 4.2, 4.116, 4.118, Diagnostic 
Code 7628-7804 (1999).

3.  The claim of entitlement to service connection for 
hearing loss disability is not well grounded, and there is no 
duty to assist the appellant in the development of the claim.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  Claims of entitlement to service connection for total 
abdominal hysterectomy and bilateral salpingo-oophorectomy, 
for tinnitus, and for post-operative infection and vaginal 
scarring under the provisions of 38 U.S.C. § 1151 as codified 
at the time of the appellant's claim are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The reports of medical history and physical examination 
completed in September 1976 for entrance into service were 
essentially negative.  Breast and pelvic examinations were 
normal.  

On the entrance audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
15
20
LEFT
20
5
15
20
20

In April 1977, the appellant was seen for complaints of 
bilateral breast tenderness.  Examination revealed a 1 by 2-
cm fullness on the left breast and a 1-cm mass on the right; 
there were no axillary masses.  The diagnosis was fibrocystic 
disease (FCD).  The appellant had ongoing complaints of 
breast pain throughout service, consistently diagnosed as FCD 
or fibrocystic breast disease (FCBD).

On pelvic examination in June 1977, there was moderate yellow 
vaginal discharge, the corpus of the uterus was in primary 
retro[] position, of normal size, shape, and consistency, and 
nontender; the adnexa were normal, and rectovaginal 
examination was confirming.  In August 1977, the appellant 
complained of abdominal cramping starting that morning, with 
intermittent pain without vomiting, pain in the lower, right 
quadrant, reduced urine output, and no dysuria.  There were 
no abnormal objective findings on examination.  The 
assessment was functional disorder.

In October 1977, in addition to ongoing complaints related to 
FCDB, the appellant complained of having menstrual periods 
every two weeks, stomach cramps, and a knot in the pubic 
area.  Objectively, there was tenderness in the abdominal 
area, cramping pain in the middle of the abdomen, a small, 
firm knot on the right pubic area.  The initial assessment 
was menstrual cramps and possible FCD.  Subsequent assessment 
was abdominal cramps secondary to dysmenorrhea.  In November 
1977, the appellant was diagnosed with an intrauterine 
pregnancy of about seven weeks.  That month she had an 
elective termination of pregnancy.

In January 1978, she complained of suprapubic pain, low back 
pain, frequent urination and nocturia of about three weeks 
duration, and a feeling of being overheated.  Objectively, 
BUS (Bartholin, urethra, Skene's gland) and vagina were 
within normal limits; the cervix was clean, without 
discharge, and movement caused pain on the left side; the 
uterus was retroverted, with normal size, shape and 
consistency; the adnexa were tender bilaterally, especially 
on the left, without apparent thickening.  The assessment was 
probable acute pelvic inflammatory disease (PID).

In March and April 1978, the appellant was seen for abdominal 
pain finally assessed as abdominal pain of unknown etiology.  
A pregnancy test in June 1978 was positive.  In January 1979, 
she delivered a live baby at 35 weeks gestation after induced 
labor for uterine inertia, diagnosed as primary dysfunctional 
labor.  Additional diagnoses at the time of delivery were 
premature rupture of membranes and endometritis, puerperal, 
onset January 25, 1979, organism gamma strep.

In February 1979, the appellant was hospitalized for elective 
sterilization.  The procedure was canceled when she was found 
to have PID.  On March 7, 1979, the appellant had a normal 
vaginal and cervical cytology examination (Pap smear), and a 
normal pelvic examination, which found the uterus normal in 
size, shape, and consistency, anteverted and anteflected, 
with normal adnexa.  On March 27, 1979, she was diagnosed 
with post-delivery lymphedema.  A pelvic examination in April 
1979 found the uterus of normal size, shape, and consistency, 
anteverted, ectropion, with benign adnexa; an IUD was placed.  
She complained of lower abdominal pain in May 1979; pelvic 
examination was normal.  In June 1979 complaints of stomach 
"burning" and cramping were assessed as viral 
gastroenteritis.

A Pap smear of January 8, 1980 was normal.  In February 1980, 
the appellant was hospitalized for a planned elective 
sterilization.  It was canceled due to finding PID, diagnosed 
as chronic, with secondary pelvic pain.  In March 1980, she 
had the IUD removed.  A pathology report on the tissue 
adherent to the device showed mucus with inflammatory cells 
and no organisms.  A follow-up pelvic examination in March 
1980 was normal.

In May 1980, the appellant underwent elective sterilization 
by laparoscopic electrocauterization.  Other diagnoses 
included bilateral FCDB, and functional ovary cyst.  On 
preoperative examination the uterus and adnexa were normal.  
During surgery, laparoscopic examination showed both 
fallopian tubes to be edematous and mildly to moderately 
inflamed, and a small functional cyst was seen on the right 
ovary.  On surgical inspection, the uterus was of normal 
size, shape, and consistency.

In June 1980, the appellant was seen for complaints of 
burning pain in the right breast.  On examination the breasts 
were diffusely nodular and mildly tender in several areas; 
the axilla were negative.  The assessment was diffuse FCD.  
On referral to surgery, she was felt to not be a candidate 
for reduction mammoplasty.

On July 1980 follow-up for her tubal ligation, the appellant 
has slight residual tenderness in the area of the left tube.  
On periodic physical examination in October 1980, small 
masses were palpable in both breasts, diagnosed as FCDB.

On an audiological evaluation in October 1980 in connection 
with an annual examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
40
45
50
LEFT
20
45
50
45
50

High frequency hearing loss was among the diagnoses.

In completing a gynecology clinic questionnaire in November 
1980, the appellant responded affirmatively that she had 
regular periods, cramps with periods, pain with intercourse, 
severe vaginal discharges, female trouble or infection, 
changes in breasts, and female organ surgery.  Examination 
found the breasts nontender and without masses.  Pelvic 
examination was normal.

A February 1981 Medical Condition-Physical Profile Record 
noted the appellant as medically qualified for duty with 
permanent assignment limitations, physical profile H-2, for 
unilateral flat sensorineural hearing loss, left, with the 
following assignment restriction:

Code U: Exposure to hazardous noise (e.g. 
weapons fire, aircraft, industrial and 
construction equipment, gama goats [sic]) 
is permitted only when properly fitted 
hearing protective devices (e.g., ear 
plugs, ear "muffs") are worn.  This 
individual should not have an assignment 
where acute hearing ability is critical 
to the safety of the individual or 
others.

The appellant had a normal Pap smear in March 1981.  Physical 
examination was normal except for tender adnexa.  Chronic PID 
was suspected.  The cytological findings were normal.

In April 1981 the appellant complained of pain with 
intercourse and chronic pain for several months.  It was 
noted that laparoscopy had shown evidence of chronic PID.  
Current examination found bilateral thickening of the adnexa 
and slight tenderness, right more than left, with no masses.  
The assessment was chronic PID.

In January 1982, the appellant was seen for complaints of 
pain on the left side and on and off bleeding for two months.  
Pelvic examination was normal, except for slight tenderness 
of the fundus.  The impression was post-tubal ligation 
syndrome.

An undated outpatient clinic record shows that the appellant 
looked depressed when seen for breast pain.  The assessment 
was multiple tender mammary cysts and left axillary 
lymphadenopathy, rule out malignancy versus breast infection.  
Xeromammography in April 1982 was negative for malignancies 
and for lymphadenopathies.

In July 1982, the appellant gave a two-month history of 
bloody discharge from the left nipple.  Examination was 
negative for discharge.  In August 1982, she complained of 
slightly cloudy nipple discharge.  Examination produced 
discharge with pressure over multiple ducts.  In September 
1982 there was a negative examination on complaint of clear 
discharge of the right breast.

November 1982 examination of the breasts was negative for 
discharge.  In December 1982, the appellant was status post 
duct excision and biopsy of the left breast.  The pathology 
report was said to show FCD and no evidence of infection, but 
the skin edges were not well approximated on the lateral end.  
January 14, 1983, examination showed a five cm lateral scar 
just superior to the areola with a small (1mm) drain at the 
lateral end and very scanty drainage.  There was an area of 
ductal thickening under the nipple.  On January 21, 1983, 
follow-up, the incision was well healed, without drainage 
from the incision or the nipple.

In February 1983, the appellant developed mastitis of the 
post-operative breast.  Follow-up after a three day course of 
antibiotics showed resolving mastitis.  She had complaints 
and findings of tenderness in the incision and of a sub-
incision mass in April 1983.

In May 1983, the appellant complained of intense, continuous 
pain in her post-operative breast with pain radiating to her 
back.  Examination showed the breasts to be swollen and 
painful on palpation.  The appellant was seen in June 1983 
for complaints of discharge from the right nipple.  
Examination was negative for discharge, adenopathy, or skin 
changes.  The surgical scar of the left breast was well 
healed.  There were no dominant masses in either breast; both 
were tender.  The diagnosis was FCD.  In June 1983, FCD was 
described as marked.

On an audiological evaluation in connection with a periodic 
examination in July 1983, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
50
45
45
LEFT
50
30
50
55
45

An August 1983 gynecology examination found the uterus of 
normal size, shape, and consistency.  A Pap smear of a 
cervical specimen found marked inflammation and negative 
degeneration.

In December 1984, the appellant was seen in the emergency 
room for severe, left pelvic pain radiating down her leg.  
There was sudden onset of pain, left flank to groin and down 
the front of the leg, easing off after about two hours.  On 
examination the abdomen was bloated with left lower quadrant 
tenderness without rebound.  Pelvic examination showed left 
adnexal tenderness without masses.  The assessment was 
ruptured left ovarian cyst.

On January 24, 1985, the appellant was seen with complaints 
of fullness in the ears with decreased hearing.  Examination 
showed the right ear was clear, the left ear had cerumen, and 
the throat was injected.  The diagnosis was decreased 
hearing.  She was prescribed eardrops, antibiotics, and 
return for irrigation of the ears.  The appellant had an 
audiometry examination on January 24, 1985.  The report noted 
that she worked in a postal facility with noise exposure, 
that the last noise exposure was 1.5 hours before the current 
audiometry, and that she had no current ENT (ear, nose, and 
throat) problems at the time of the test.  The report 
contained no remarks regarding tinnitus.  

On an audiological evaluation on January 24, 1985, noted to 
be one and a half hours after exposure in noise duties, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
60
65
75
LEFT
60
65
65
65
60

On an audiological evaluation four days later, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
60
60
65
LEFT
50
55
55
60
65

In February 1985, the appellant complained of heavy menses 
and right ovarian pain.  On examination the uterus was normal 
in size, shape, and consistency, and the right adnexa was 
full, probably normal.  The assessment was rule out ovarian 
cyst.  In March 1985, the appellant complained of having a 
period every time she is under stress, with daily vaginal 
bleeding for three months.  Severe FCD with severe mastodynia 
was noted.  By history, erratic menses were associated with 
stress, and a relatively normal cycle was noted.  On 
examination, the abdomen was normal with negative 
lymphadenopathy, the uterus was normal in size, shape, and 
consistency and was mobile, the adnexa were without masses, 
and rectovaginal was normal.  Follow-up in June showed slight 
symptomatic improvement of mastodynia.  Examination of the 
breasts found no discharge or firm masses, negative 
lymphadenopathy, and no discrete lesions deserving biopsy.  
The impression was severe FCD with mastodynia refractory to 
current treatment.

September 28, 1985, the appellant was seen in the emergency 
room for irrigation of extensive buildup of cerumen in the 
left ear.  The history noted frequent ear infection and work 
in the post office.  There was no mention of tinnitus.

In October 1985, the appellant reported to the emergency room 
complaining of a feeling "hot flush over body" and lower 
abdominal cramping.  Her last menstrual period was two weeks 
previously.  Examination was negative.  The abdomen had 
active bowel sounds, no guarding, tenderness, or rebound.  
She would not allow rectal examination.  After the 
examination, the appellant said she was feeling better and 
stated this is her gas pain.  The assessment was abdominal 
cramping of uncertain etiology.  Her condition upon release 
was improved.

In November 1985, the appellant complained of feeling tired, 
with pain in both legs and headache for one week.  It was 
subsequently noted she felt weak, but not tired, and had lost 
10 pounds in one month without trying.  She reported a busy 
time at work, but that she was handling it well.  It was 
noted she had recently discontinued Dyazide and had been 
getting leg cramps.  Examination was negative for all 
systems.  The assessment was weakness from questionable 
malaise or malaise of unknown cause, muscle cramps possibly 
secondary to discontinuance of Dyazide and potassium changes.  
Subsequently in November 1985, Trichomonas was found on 
urinalysis.

In January 1986, the appellant complained of four months of 
her stomach feeling like it was on fire in the morning.  She 
reported she had had an ulcer.  Abdominal examination was 
negative.  The assessment was rule out ulcer.  She was 
prescribed Tagamet and an upper gastrointestinal study was 
planned.  In an undated medical health questionnaire the 
appellant listed gastric ulcer as a condition currently under 
treatment.

In a March 1986 report of medical history for separation, the 
appellant reported she had bad nerves and gastric ulcers 
caused by her job in a postal facility and a certain named 
superior officer.  She marked affirmatively, in pertinent 
part, hearing loss; stomach, liver, or intestinal trouble; 
tumor, growth, cyst, cancer; and depression or excessive 
worry; she marked the form negatively regarding ear, nose, or 
throat trouble.  The reviewing physician noted the appellant 
complained of bilateral hearing loss, a lot of gas, and 
fibrocystic breast disease.

A March 1986 report of physical examination for separation 
showed normal examination in pertinent part.  The examiner 
noted a rectal examination had been done three days 
previously, and that a pelvic examination was not done 
because the appellant's last pelvic examination was six 
months ago.

On an audiological evaluation in March 1986, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
50
50
LEFT
30
35
35
35
25

Subsequently in March 1986, the appellant complained of upset 
stomach and a lot of gas, fatigue, and headaches.  Physical 
examination was essentially normal.

On VA audiology examination in August 1993, the appellant 
reported, in pertinent part, having a damaged eardrum and 
tinnitus due to the explosion of an artillery shell near her 
in service.  She complained of drainage from the left ear and 
ringing tinnitus on the right; the left ear felt bloated.  
Tympanometry showed normal middle ear pressure and tympanic 
membrane compliance bilaterally.  The examiner found no 
condition that would benefit from treatment or a hearing aid.  
The examiner recommended an FM assistive-listening device and 
effective listening strategies for adverse listening 
conditions, and hearing protection in noise.  Clinical 
examinations of the ears found clear, dry external auditory 
canals and ear drums within normal limits.  There was no 
evidence of old or recent inflammation in either ear.  The 
impression was normal examination.

On VA general medical examination on August 2, 1993, the 
appellant complained, in pertinent part, of abdominal pain 
and gas for the past six months, and of constipation with two 
bowel movements a month.  On examination, both breasts were 
tender and fibrocystic.  There were no scars.  Psychiatric 
and personality were normal.  The diagnoses were, in 
pertinent part, fibrocystic breasts; and enlarged uterus 
(tumor).

A VA social work note of August 11, 1993, stated the 
appellant was anxious and frustrated with the VA system.

On August 12, 1993, the VA gynecology clinic diagnosed a 12-
cm central pelvic mass, probably uterine fibroid.  A pelvic 
ultrasound showed an enlarged uterus with at least two 
uterine masses consistent with myomas, one measuring 8 x 10 
cm, the other measuring 4 x 6 cm.  The gynecology clinic 
referred the appellant to the VA Medical Center (VAMC) 
general surgery service, and she was hospitalized in August 
1993.

On hospital admission, the appellant reported "gas pains and 
pressure on my bowels," which had been increasing over the 
last three months, and that a pelvic mass that had burst with 
a white discharge approximately one year before.  She 
reported that her last Pap smear was in 1986, and they were 
"always abnormal."  She reported a permanent tubal ligation 
in 1981.  She gave a history of regular menstrual cycle and 
she complained of bilateral FCDB; the breasts hurt one week 
prior to each cycle.  Past medical history was unremarkable.  
The appellant reported a negative neuropsychiatric history.  
She gave a surgical history of left axillary breast biopsy 
with node dissection.  Physical examination on August 14, 
1993, revealed palpable painful nodes in all quadrants of 
both breasts without discharge, dimpling, or nodes in the 
bilateral axillae.  On pelvic examination the uterus was 
palpable, mobile, and approximately 13 to 14 cm, firm and 
spherical.  A uterine mass was appreciated on palpation of 
the abdomen.

On August 16, 1993, the appellant signed, and a registered 
nurse witnessed, an informed consent for surgery.  The 
operation was identified as total hysterectomy, oophorectomy, 
and appendectomy.  The identified risks were infection, 
bleeding, urinary injury and bowel injury.  An August 16, 
1993, pre-operation record described the review with the 
appellant of the procedure, risks, and alternatives and that 
she verbalized her consent to the surgery.  An August 17, 
1993, nursing document noted that the appellant was 
identified and consent was verified.  The report of surgery 
on August 17, 1993, described the operation in detail, 
including the removal of the uterus, ovaries and fallopian 
tubes, cervix, and appendix.  The surgical materials and 
technique were identified and described.  The procedure was 
identified as a total abdominal hysterectomy (TAH), bilateral 
salpingo-oophorectomy, and appendectomy.  A post-operative 
pathology report found the uterus with multiple tumors to 
weigh 960 grams.  The hospital summary noted that the post-
operative course was uneventful except for small temperature 
spikes to approximately 100.7 degrees; there was no infection 
of the surgical site.

A VA gynecology clinic follow-up record of August 26, 1993, 
noted possible suture removal that day, with referral to a 
doctor.  On September 23, 1993, examination revealed a normal 
post-operative pelvis with surgically absent cervix and 
uterus, and a well-healed vaginal cuff.

VA outpatient breast screening on October 4, 1993, revealed 
multiple cystic-feeling areas bilaterally.  Both breasts were 
tender to palpation.  Mammogram showed large zones of dense 
fibroglandular tissue in breasts limiting the examination.  
There was no evidence of malignancy.

In January 1994, the appellant sought treatment at King 
Memorial Clinic for vaginal discharge and seeking hormone 
pills, status post-total abdominal hysterectomy.  On 
examination, she had fibrocystic breasts without major masses 
or lumps.  There was no evidence of discoloration, discharge 
from the nipples or retraction of skin.  The genitalia showed 
no lesions or rashes, the vagina was rugated and had heavy, 
green/yellow discharge.  The vaginal cuff, the site of 
surgical revision from the TAH, showed erythema with some 
edema.  Laboratory tests, including Pap smear, showed 
bacterial vaginitis, status post-operative, with suture site 
apparently not healing as well as expected.  She was referred 
to her surgeon for follow-up.  The Pap smear showed benign 
cellular changes and reactive cellular changes associated 
with inflammation (includes typical repair), and infection, 
predominance of coccobacilli.  The clinic report commented 
that "Disability has advised the patient that . . . she does 
have fibrocystic disease but is not consistent with discharge 
or pain and due to the fact that her hysterectomy was done 
after separation from service, there was no service 
connecting identify [sic].  Advise patient to seek reappeal 
through the VA system."

On VA outpatient examination in February 1994 for complaints 
unrelated to the instant appeal, the appellant was in no 
acute distress except she was anxious.

When seen on February 2, 1994, the appellant complained of a 
vaginal infection with discharge.  She reported that her 
local doctor had told her she had not healed from the 
hysterectomy.  Historically, she reported a hysterectomy the 
previous August without problems since; she currently had a 
low grade fever.  She denied pain with intercourse.  On 
February 18, 1994, examination revealed that the vaginal 
vault was not smooth and that it felt like a suture line 
could be felt.  The breasts were normal.

In the notice of disagreement of March 1994 initiating the 
instant appeal, the appellant stated she had neck, back, and 
arm pain associated with her breasts, which were painful and 
tender.  She averred she had had abnormal pap smears since 
giving birth in 1979.  She averred that her hysterectomy 
removed a 10-pound tumor that had been present for an 
undetermined time, which could be linked to the multiple 
cystic lumps in her breasts.  She also reported an acoustic 
trauma in service when an artillery shell exploded near her, 
resulting in a temporary deafness and subsequent hearing 
loss; she did not report tinnitus contemporaneous with the 
incident.

A March 1994 mammogram report from Breast Center of Acadiana 
showed bilateral severe fibrous proliferation with cystic 
changes, no evidence of dominant mass or definite malignant 
lesion.  There was no microcalcification identified and no 
confirmation of skin thickening.  The assessment was severe 
fibrocystic changes.

A March 17, 1994, treatment note from H. Mayeaux, M.D., noted 
the [vaginal] cuff was healing, but silk sutures were 
present.  The sutures were apparently removed without vaginal 
bleeding on April 13, 1994.  

November to December 1994 records from King Memorial Clinic 
noted the appellant complained of being tired and dizzy for 
two months.  The assessment was fatigue, post-menopausal, and 
malnutrition.

A December 1994 record from Iberia Comprehensive Community 
Health Center (ICCHC) noted the appellant's complaints of 
bilateral earache, ringing in both ears for two weeks, and 
lately feeling off balance.  On examination the assessment 
was otitis media.

In a January 1995 statement (the substantive appeal as to 
several other claims at issue), the appellant reported having 
a "total shock" to her ear drums in service, and currently 
suffering from damaged ear drums and ringing in her ears.

On VA gynecology examination in July 1995, the appellant 
reported that she had always had abnormal Pap smears.  She 
reported the discovery of a 10-pound uterine tumor in 
September 1993, with subsequent TAH and post-operative 
vaginal infection that was treated for eight months.  She 
reported black silk sutures were cut at a private hospital, 
and she subsequently was found healed.  She reported that her 
vagina was scarred.  Examination revealed a scarred vaginal 
vault.  The examiner noted the appellant to be a poor 
historian.  The diagnoses were history of all pelvic organs, 
post-operative problems with infection with long history of 
treatment; and scarred vaginal vault with pressure pain on 
examination; no masses palpable.

A private treatment record of September 20, 1995, stated that 
history review showed a hysterectomy within the armed forces 
health care system with morbidity henceforth.  Treatment 
records from ICCHC of February 1996 to April 1997 show the 
appellant was assessed in March 1996 with post-menopausal 
anxiety.  In May 1996 she was said to have continued fatigue.  
In August 1996, she was seen in follow-up for weight and 
anemia, post-menopausal, and assessed as post-menopausal.  In 
October 1996, she requested nerve medicine.  On October 3, 
1996, Dr. Mayeaux noted the vaginal cuff showed no sutures or 
vaginal discharge.  A March 1997 record noted follow-up for 
post-menopausal anxiety.

On VA psychiatric examination in December 1997, the appellant 
reported she had no particular mental problem in service.  
She reported a dishonorable discharge for behavioral 
problems, which was later upgraded.  She reported that her 
military job in the post office was stressful, and that she 
was subject to sexual harassment, although she did not state 
the details of it and she said no charges were filed.  She 
reported current treatment at the VA Women's Center for the 
trauma of it.  Upon completion of a clinical interview, 
mental status examination, and review of the VA claims 
folder, the examiner opined that the cause of her mental 
condition was unclear, but seemed related to the hysterectomy 
and not to service.

On VA gynecology examination in December 1997, the appellant 
reported the total abdominal hysterectomy with bilateral 
salpingo-oophorectomy.  She reported "scarring on the left 
side of the vagina," which caused pain on the left side 
during intercourse.  She reported that "lymph nodes" were 
removed from the left breast in the 1980's for "leakage and 
pain."  Examination revealed post-operative absence of 
pelvic organs.  The diagnosis was status post-TAH with BSO, 
with complications of surgery that causes pain during 
intercourse by appellant's report.  The examiner also stated 
as a diagnosis, history from the appellant of breast surgery 
and report of subsequent semi-annual mammogram because of 
frequent masses that cause leakage.  The examiner commented 
that he would like to obtain and review the records from both 
surgeries.

On VA audiology examination in December 1997, the appellant 
reported the onset of bilateral tinnitus in service following 
a nearby explosion.  She described the current tinnitus as 
constant, and a hissing sound.  The examiner made no explicit 
diagnosis of tinnitus.

In the September 1998 substantive appeal for service 
connection for tinnitus, the appellant again asserted the 
history of the exploding shell in service and of her 
subsequent treatment in service for "trauma."  She did not 
report treatment for tinnitus.


II.  Analysis

A.  Rating in Excess of Zero Percent for FCBD

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  The entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).

The RO did not consider staged ratings.  Before the Board may 
execute a staged rating of the appellant's disability, it 
must be determined that there is no prejudice to the 
appellant to do so without remand to the RO for that purpose.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  Under the 
facts of this case, the appellant is not prejudiced by the 
Board's consideration of staged ratings.  The Board reaches 
the instant result based on a different interpretation than 
the RO had of evidence that was before the RO for the January 
1994 rating decision from which the appellant appeals.  The 
appellant has argued the merits of the claim to the RO based 
on the evidence that the Board now finds dispositive of her 
claim.  Therefore, the appellant suffers no deprivation of 
due process in the Board's action.

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Where a claim for service connection 
is well grounded, an appeal from the initial disability 
rating is also well grounded if the initial rating did not 
award the maximum benefit provided by law.  Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  In reviewing disability 
ratings, the Board considers all of the medical evidence of 
record, including the appellant's relevant medical history.  
38 C.F.R. § 4.1 (1999); Peyton v. Derwinski, 1 Vet. App. 282, 
285 (1991); Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  The medical findings are compared to the criteria in 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1999), to determine the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. §§ 4.2, 4.10 (1999).

The RO has rated fibrocystic disease of the breasts as an 
unlisted gynecological disorder, applying the criteria for 
benign new growths of the skin.  See 38 C.F.R. §§ 4.27, 
4.116, 4.118, Diagnostic Code 7699-7819 (1999).  The rating 
schedule has a diagnostic code for benign neoplasm of the 
breast, 38 C.F.R. § 4.116, Diagnostic Code 7628 (1999), which 
in turn permits rating the benign neoplasm as a skin 
condition.  The diagnostic code for rating benign new growths 
(neoplasm) of the skin, Diagnostic Code 7819, generally is 
consistent with the code 7628 instruction, in that it also 
instructs that rating be under an appropriate set of criteria 
for rating skin disabilities.  See Diagnostic Code 7819.  
Among the several sets of criteria for rating skin disorders, 
see generally 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 
7805, the facts in this case best support applying the 
criteria for 7804, because the prime criterion is tenderness 
or pain.

The January 1994 initial adjudication of this claim denied a 
compensable rating based on the finding that there was no 
evidence of disfigurement or pain.  The Board finds the 
evidence sufficient to conclude that there is pain and 
tenderness associated with the FCBD.

The appellant was found to have tenderness of both breasts on 
VA examination of August 2, 1993, and again when hospitalized 
in August 1993.  A treatment note of August 26, 1993, showed 
no mass or nodules.  Bilateral tenderness was again found on 
examination in October 1993.  In March 1994, the appellant 
stated that both breasts are tender and painful.  Thus, at 
the time of initial adjudication of the appellant's claim for 
service connection, there was evidence as of August 2, 1993, 
sufficient to allow a 10 percent rating for painful or tender 
breasts by analogy to tender and painful superficial scars 
under the instructions for rating benign neoplasm of the 
breasts.  Diagnostic Code 7628-7805.

The RO awarded service connection effective June 28, 1993, 
the date of the appellant's original application for VA 
disability compensation.  Awards of disability compensation 
ratings are effective from the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(iii) (1999).

The record is silent about the status of the appellant's FCBD 
from February 1985, the last mention of it in a medical 
clinical record (the medical history on separation being 
uninformative about the status of the condition), until the 
August 2, 1993, VA examination.  There can be no finding of 
compensable disability without evidence of the severity of 
the condition in question.  The August 2, 1993, examination 
report provides the information necessary to find that 
entitlement to compensation arose on that date.

The 10 percent rating must persist until the facts show a 
reduction in the level of disability.  See 38 C.F.R. § 3.500 
(1999).  The August 26, 1993, outpatient treatment record 
shows no masses or nodes.  A May 1983 examination also found 
no dominant masses in either breast yet found that both were 
tender.  VA regulation cautions that examiners may not each 
note the same things on each examination, and features of a 
disability that must have persisted unchanged may be 
overlooked, as may evidence a disability is better or worse.  
38 C.F.R. § 4.2 (1999).  In light of section 4.2, and of the 
evidence that shows that the absence of masses may not 
correlate with lack of tenderness, the Board cannot give 
sufficient weight to the August 26, 1993, record to reduce 
the disability rating for the less than six weeks between 
August 26, and October 4, 1993.  The Board finds the evidence 
sufficient to show persistence of FCBD from August 2, 1993, 
through the date of the most recent evidence of record.  
38 C.F.R. § 4.2 (1999).  A 10 percent rating is warranted 
from August 2, 1993.

There is no basis for an award greater than 10 percent for 
any part of the time under consideration.  There is no basis 
for rating the FCBD as third degree burn scars, Diagnostic 
Code 7801, or as eczema, Diagnostic Code 7806, which both 
allow ratings greater than 10 percent.  The only other rating 
criteria for disabilities rated as skin are for limitation by 
scar of the function of the affected part.  Diagnostic Code 
7805.  The record does not show limitation of the function of 
the breasts attributable to FCBD.  Absent evidence of 
dysfunction of the breasts, or either breast, higher rating 
for limitation of function due to FCBD is not appropriate.  
The preponderance of the evidence is against a rating in 
excess of 10 percent for FCBD.

B.  Service Connection

In seeking VA disability compensation, the appellant seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 1991).  Such a disability is 
called "service connected."  38 U.S.C.A. § 101(16) (West 
1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (1999).

It is appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and, 
therefore, a presumptive disability.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing 
Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. 
§ 3.309(a) (1999).

Before the Board may consider the merits of the claim, 
preliminary determinations are required.  First, it must be 
determined that the application for benefits is complete, and 
if not, whether VA has discharged any duty it may have to so 
inform the claimant.  38 U.S.C.A. § 5103(a) (West 1991).  The 
appellant has provided no information indicating a source of 
evidence not of record.  Her application for disability 
compensation is complete, and VA has no duty to inform her of 
the necessity to submit any evidence to complete it.

Second, "a person who submits a claim for benefits under a 
law administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  If the 
appellant does not meet that burden, the Board will not 
consider the merits of the underlying claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability."  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (quoting Epps v. Gober, 9 
Vet. App. at 343-44 (citations and quotations omitted)); see 
Grottveit, 5 Vet. App. 91 (characterizing the type of 
evidence, lay versus medical, necessary to well ground a 
claim as dependent on the nature of the matter to be proven); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
individuals are competent to testify about matters of common 
experience, but expert qualification is necessary for VA to 
take cognizance of testimony that is rendered reliable only 
by expertise pertinent to object of inquiry).  Unless 
inherently untrue, evidence and testimony is taken as 
truthful for the purpose of determining whether a claim is 
well grounded.  Robinette v. Brown, 8 Vet. App. 69 (1995).

The Court has held that the second and third elements of a 
well-grounded claim can also be satisfied under 38 C.F.R. § 
3.303(b) by (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.

1.  Hysterectomy with Bilateral Salpingo-Oophorectomy

The anatomical loss of the uterus, fallopian tubes, ovaries, 
and cervix is the current disability, a point not debated in 
this case.  The first element of a well-grounded claim is 
established.

The appellant has not submitted competent medical evidence of 
the existence in service of uterine tumors, the reason for 
the hysterectomy.  The Pap smear evidence specifically was 
consistently negative for tumors.  A claim cannot be well 
grounded on adverse evidence.  Cf. Villalobos v. Principi, 3 
Vet. App. 450 (1992)(adverse evidence is not material 
evidence to reopen a claim).  There is evidence of pelvic 
inflammatory disease, but whether evidence of PID is evidence 
of or related to uterine tumors or atrophic ovaries is a 
medical question about which there is no competent medical 
evidence of record.

The appellant has asserted that she had gas pain in service, 
as she did just prior to the August 1993 diagnosis of uterine 
tumors.  However, there is no evidence, medical or by the 
appellant's testimony, that demonstrates continuity of 
symptomatology.  Thus, the incurred in service element of a 
well-grounded claim is not satisfied by the alternative of 
showing a condition noted in service and continuity of 
symptomatology thereafter.  Savage, 10 Vet. App. 488.

Finally, the key question in this claim is the nexus 
question.  It is clearly a medical question whether there is 
any link between any of the gynecological conditions noted 
during service and the development of uterine tumors 
diagnosed in August 1993.  The appellant has submitted no 
opinion but hers that the tumors began in service or are 
related to the continuous symptomatology after service of any 
condition noted in service.  The appellant is a lay person 
without medical expertise, and her opinion is not evidence 
upon which her claim can be well grounded.  Espiritu, 2 Vet. 
App. 492.

The appellant argues that VA cannot prove she did not have 
uterine tumors at the time of her separation, because the 
separation examination did not include a Pap smear.  The 
argument completely reverses the concept of a well-grounded 
claim.  It is, by law, the appellant's burden to produce 
evidence that she had tumors in service, not VA's to show she 
did not.  If a claimant does not produce evidence that a 
claim is well grounded, it is not.

The appellant has not presented a well-grounded claim for 
service connection for a total abdominal hysterectomy with 
bilateral salpingo-oophorectomy.  Absent a well-grounded 
claim, VA has no duty to assist the appellant to develop 
facts pertinent to a claim, Morton v. West, No. 96-1517 (U.S. 
Vet. App. Jul 14, 1999), and the Board does not have 
jurisdiction to adjudicate the claim on the merits.  Boeck v. 
Brown, 6 Vet. App. 14 (1993).

2.  Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  On VA audiological 
examination in August 1993, the appellant's hearing did not 
meet any of the criteria for an impaired hearing disability.  
In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the 
Court noted that, "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability...In the absence of 
proof of a present disability there can be no valid claim."  

The appellant has alleged that an exploding shell in service 
caused hearing loss, and that she suffers from that hearing 
loss still.  Her service medical records reflect that she 
worked in a post office in some capacity, and that she had 
noise exposure there.  Her service medical records also 
reflect hearing loss which, if it were manifest currently, 
would meet the regulatory requirements for hearing loss 
disability.  However, from the January 1985 hearing 
evaluations showing such hearing loss, her hearing had 
improved by the time of her separation from service, as 
illustrated in the significantly lower thresholds reflected 
in March 1986.  At the time of her VA audiological evaluation 
in August 1993, her hearing did not meet the requirements for 
being considered a disability under VA regulations.  Without 
a current disability, there is no plausible claim.

Nor is there any evidence of a compensable hearing loss 
disability manifest within a year of separation from service, 
such that presumptive service connection might be warranted 
if there were a current hearing loss disability.

The appellant submitted a private audiogram of unidentified 
origin in February 1994.  The July 1998 supplemental 
statement of the case (SSOC) noted that the audiogram 
(audiometry examination) was not performed according to VA 
criteria and was therefore unacceptable as evidence.  The 
audiometry results were reported as a graph, not as a numeric 
table.  The VA adjudication procedures manual proscribes use 
for disability rating of audiological examinations other than 
from authorized Audiology and Speech Pathology Clinics.  It 
also prescribes the particular ANSI standard to be used, and 
that results be reported numerically.  M21-1, Part VI,  
11.09b (3).

There is no evidence of current hearing loss disability as 
defined by regulations, and there is no medical evidence of a 
connection between any difficulty hearing of which the 
appellant now complains and any disease or injury in service.  
The appellant's claim is not plausible, and there is no duty 
to assist.

3.  Tinnitus

The appellant has not presented a current medical diagnosis 
of tinnitus.  She reported ringing in the ears to the August 
1993 VA examiner, who advised effective listening strategies 
and the use of an FM device (something not a hearing aid), 
but who did not diagnose tinnitus.

The December 1994 ICCHC record also shows a complaint of 
ringing in both ears and no diagnosis of tinnitus.  The 
December 1997 VA audiology examination transcribed history 
just as reported by the appellant, without comment or 
diagnosis.  Evidence that is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner does not satisfy the "competent 
medical evidence" requirement of a well-grounded claim set 
forth in Grottveit, 5 Vet. App. 91 (1993).  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Such evidence cannot enjoy the 
presumption of truthfulness accorded by Robinette, 8 Vet. 
App. 69, because a medical professional is not competent to 
opine about matters outside the scope of his or her 
expertise, and the appellant's report of history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
Id.

The appellant has not submitted evidence of incurrence of 
tinnitus in service.  The physical profile that she argues 
documents an acoustic trauma in service on its face does not; 
it merely states duty restrictions.  Her assertion is 
patently not credible, and need not be taken as such.  
Robinette, 8 Vet. App. 69.  But that is beside the point.  
Even if the trauma occurred, there is no evidence of tinnitus 
in service, nor was such a condition noted in service.  
38 C.F.R. § 3.303(b) (1999).  Her statements about the trauma 
have alleged treatment for temporary deafness, but she 
nowhere has said she had tinnitus or ringing in ears while in 
service, or that she reported such to any practitioner, or 
that it was otherwise noted during service.  Even if she is 
competent as a lay person to observe and report ringing in 
her ears, she has not submitted even competent lay evidence 
that tinnitus was noted during service.  Id..  Absent the 
submission of evidence that tinnitus was noted during 
service, there can be no basis to find anything else in the 
record is evidence of continuity of symptomatology.  Id.

The appellant's statements amount to her medical opinion that 
the alleged tinnitus is related to the reported shell 
explosion in service.  That is a purely medical 
determination.  The appellant is not a competent medical 
practitioner, and her opinion about the cause of any tinnitus 
cannot well ground her claim.

The appellant has not presented a well-grounded claim for 
service connection for tinnitus.  Absent a well-grounded 
claim, VA has no duty to assist the appellant to develop 
facts pertinent to a claim, Morton v. West, No. 96-1517 (U.S. 
Vet. App. Jul 14, 1999), and the Board does not have 
jurisdiction to adjudicate the claim on the merits.  Boeck v. 
Brown, 6 Vet. App. 14 (1993).

4.  Additional Disability Under 38 U.S.C. § 1151

The appellant has claimed that she suffers additional 
disability or disabilities as a result of the performance of 
surgery at a VA medical center (VAMC) in August 1993.  The 
RO's August 1995 adjudication of the appellant's claim was 
limited to whether post-operative infection at the surgical 
site or vaginal scarring claimed as due to the surgery have 
resulted in additional disability.  As noted in the 
introduction, supra, the appellant has claimed additional 
conditions as additional disabilities related to the surgery.  
This decision does not address those or imply any outcome in 
any future adjudication related to those other matters.

The appellant initiated her claim for compensation for 
results of TAH in June 1994.  Consequently, this case is 
controlled by the ruling in Gardner v. Derwinski, 1 Vet. App. 
584 (1991) aff'd, F. 3d 1456 (Fed. Cir. 1993), aff'd sub nom. 
Brown v. Gardner, 115 S.Ct. 552 (1994), which held that fault 
or negligence on the part of VA is not a requirement of the 
statutory provision of compensation for additional disability 
resulting from VA hospitalization, medical or surgical 
treatment.  See 38 U.S.C.A. § 1151 (West 1991).

Although Congress has since amended section 1151 to require 
that additional disability resulting from VA surgery be the 
fault of VA, that amendment post-dates the adjudication of 
the appellant's claim.  See P.L. 104-102, § 422(a), Sep. 26, 
1996, 110 Stat. 2926 (codified at 38 U.S.C.A. § 1151 (West 
Supp. 1999).  This case is decided under the older version of 
section 1151 as interpreted in Gardner, 1 Vet. App. 584.  In 
1995, VA promulgated amendments to the regulation 
implementing section 1151 to comport with the Court's ruling, 
see 38 C.F.R. § 3.358 (1995), which the Board applies in this 
decision.

In seeking compensation for additional disability resulting 
from the failure of VA to operate timely to repair an 
umbilical hernia, the appellant seeks to establish that she 
has additional disability that results from VA surgery.

(a)	General.  Where it is determined 
that there is additional disability 
resulting from a disease or injury or an 
aggravation of an existing disease or 
injury suffered as a result of . . . 
hospitalization, medical or surgical 
treatment, or examination, compensation 
will be payable for such additional 
disability.

(b)	Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern: 
(1)	The beneficiary's physical condition 
immediately prior to the disease or 
injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury, 
each body part involved being considered 
separately.
* * *
(ii)	As applied to medical or surgical 
treatment, the physical condition prior 
to the disease or injury will be the 
condition which the specific medical or 
surgical treatment was designed to 
relieve. 

38 C.F.R. § 3.358 (1995).  Whereas the appellant need not 
show fault on VA's part as an element of her claim, the Board 
does not look for or consider an absence of evidence of fault 
a defect in the appellant's claim.

The well-established elements of a well-grounded claim do not 
fit the context of claims under section 1151.  See Epps, 126 
F.3d at 1468.  Clearly, the requirements of evidence of 
incurrence in service and a nexus between the current 
disability and the in service disease or injury and the 
current condition are inapposite to a claim of additional 
disability resulting from VA actions.

Nonetheless, the claim must be plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  At the least, a claimant 
for compensation under section 1151 must provide evidence of 
additional disability.  If there is no evidence of additional 
disability, the claim is not plausible.  Id.  Where the 
claimed additional disability is alleged to be the effect of 
a medical condition, a claim for compensation for additional 
disability could not be plausible without evidence of the 
existence of the medical condition alleged to cause the 
additional disability.  A claim for a disability the claimant 
does not have cannot be well grounded.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

The judicial precedents prescribing the type of character of 
evidence necessary to establish medical facts apply as well 
to claims under section 1151 as to any other claims.  See 
Grottveit, 5 Vet. App. 91 (characterizing the type of 
evidence, lay versus medical, necessary to well ground a 
claim as dependent on the nature of the matter to be proven); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
individuals are competent to testify about matters of common 
experience, but expert qualification is necessary for VA to 
take cognizance of testimony that is rendered reliable only 
by expertise pertinent to the object of inquiry).

The appellant has submitted competent medical evidence of 
bacterial vaginitis some months after her surgery.  She has 
not submitted competent medical evidence that the vaginitis 
was at an operative site.  Moreover, she has not submitted 
competent medical evidence of any current infection at the 
surgical site.  Most significantly, she has not submitted any 
competent medical evidence of any current additional 
disability resulting from an infection of the surgical site 
or related to the surgery.  Absent evidence of a current 
disability, the claim cannot be well grounded as to the 
infection element.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Where a showing of additional disability is the 
prime criterion of a claim under section 1151, a claim 
submitted without evidence of additional disability is not 
plausible, and cannot be well grounded.  Murphy, 1 Vet. App. 
78.

The appellant has also reported pain on intercourse that she 
attributes to vaginal scarring, alleged to be from the 
surgery.  Dyspareunia (painful intercourse) may qualify as an 
additional disability.  By its nature, it must be conceded to 
be a disability not readily confirmed by a physician, and 
that the appellant is competent to report.  She has submitted 
competent medical evidence of vaginal scarring.  However, 
even if she suffers dyspareunia, and the condition is within 
her competence to report, her claim lacks two crucial links 
between the dyspareunia and the surgery, and there is 
evidence directly adverse to her contention that the surgery 
is the cause of painful intercourse.

Whether the pain she suffers on intercourse is related to 
vaginal scarring is a medical question, and the record 
contains only the physicians' record of the appellant's 
opinion that it is.  No doctor has said so, and the appellant 
is not competent to render her medical opinion as evidence on 
which to well ground her claim.  Espiritu v. Derwinski, 2 Vet 
App. 492 (1992).  Likewise, no physician has reported that 
the scarring is due to the surgery.  The cause of the 
scarring is a medical question, and this claim cannot be well 
grounded without competent medical evidence that the scarring 
is related to the surgery.  Furthermore, there is evidence 
that the appellant complained on two occasions prior to the 
surgery, in November 1980 and April 1981, of painful 
intercourse.

In sum, the claim is not well grounded because there is no 
medical evidence that vaginal scarring resulted from the VA 
surgery, or that dyspareunia is related to the vaginal 
scarring.  The appellant has not presented a well-grounded 
claim for service connection for infection or vaginal 
scarring due to VA-performed total abdominal hysterectomy 
with bilateral salpingo-oophorectomy.  Absent a well-grounded 
claim, VA has no duty to assist the appellant to develop 
facts pertinent to a claim, Morton v. West, No. 96-1517 (U.S. 
Vet. App. Jul 14, 1999), and the Board does not have 
jurisdiction to adjudicate the claim on the merits.  Boeck v. 
Brown, 6 Vet. App. 14 (1993).


ORDER

A compensable disability rating for bilateral fibrocystic 
breast disease from June 28, 1993, to August 2, 1993, is 
denied.

A 10 percent disability rating for bilateral fibrocystic 
breast disease, from August 2, 1993, is granted, subject to 
the applicable criteria governing payment of monetary 
benefits.

Whereas claims for service connection for total abdominal 
hysterectomy with bilateral salpingo-oophorectomy, hearing 
loss, and tinnitus are not well grounded, the claims are 
denied.  Whereas the claim for post-operative infection and 
vaginal scarring under 38 U.S.C. § 1151 is not well grounded, 
the claim is denied.


REMAND

The RO issued a rating decision on July 20, 1998, that denied 
service connection for post-menopausal anxiety, blepharitis, 
left eye (claimed as swelling of the left side of the body), 
gluteal abscess (claimed as body infections), temporal 
headaches, and focal seizures.  The rating decision did not 
explain whether the claim for post-menopausal anxiety was 
based on alleged additional disability resulting from VA-
performed hysterectomy, or a secondary service connection 
claim predicated on an assumption of service connection of 
the hysterectomy, or some other theory of entitlement.  The 
appellant filed a notice of disagreement in September 1998 in 
which she made it clear that she claimed these conditions as 
resulting from her surgery.  As it appears that the appellant 
is claiming entitlement to service connection for an acquired 
psychiatric disorder, to include post-menopausal anxiety, the 
RO should develop her VA psychiatric treatment records before 
issuing a required statement of the case (SOC).  The RO has 
not issued the required statement of the case (SOC).  
38 C.F.R. §§ 19.26, 19.29, 19.30 (1999).  An SOC should make 
the basis of the denial of each of these claims clear.

The appellant told the December 1997 VA examiner that she had 
much stress on the job in the service, including sexual 
harassment.  She reported being under treatment at the VA 
women's clinic in Alexandria for trauma due to the sexual 
harassment.  Records of the purported treatment are VA 
records of which the Secretary and the Board have 
constructive notice, and which are constructively of record 
before the Board.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
The actual records should be obtained for adjudication of the 
claim.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the 
issues of service connection for post-
menopausal anxiety, blepharitis, left eye 
(claimed as swelling of the left side of 
the body), gluteal abscess (claimed as 
body infections), temporal headaches, and 
focal seizures.  The SOC should address 
these claims in the context in which the 
appellant made them, i.e., in the context 
of a claim for disability under section 
1151.  Provide the SOC to the appellant 
and any representative she may designate.  
Inform her that she must file a timely 
and adequate substantive appeal as to any 
issue on which she wishes to secure 
appellate review.  These issues are to be 
returned to the Board for appellate 
review only if a timely and adequate 
substantive appeal is filed.

2.  Obtain all available records of 
psychiatric or social work treatment or 
counseling from the women's clinic at 
Alexandria VAMC.  Associate any 
information obtained with the claims 
folder.

3.  Readjudicate the claim for direct 
service connection for an acquired 
psychiatric disorder.  If the claim 
remains denied, provide the appellant 
(and her representative, should she 
obtain one) supplemental statement of the 
case and afford them an appropriate 
amount of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

